Citation Nr: 0411200	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  01-08 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea tarda 
(PCT) due to herbicide exposure.

2.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to October 
1971. 

This case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from a July 2000 rating decision by the Columbia, 
South Carolina, Regional Office (RO).  The veteran offered 
testimony at a hearing before a Decision Review Officer at the RO 
in January 2002.  A transcript of the hearing has been associated 
with the claims file. 

The case came before the Board in May 2002.  At that time, the 
Board determined that further development was required to properly 
evaluate the veteran's claims of service connection for PCT and 
hepatitis C.  In October 2002, the Board undertook additional 
development with regard to those issues pursuant to 38 C.F.R. § 
19.9(a)(2).  However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) 
held that 38 C.F.R. § 19(a)(2) was inconsistent with 38 U.S.C. § 
7104(a) because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration.  Accordingly, in July 2003, the Board remanded the 
case to the RO and a Supplemental Statement of the Case (SSOC) was 
issued in November 2003.  


REMAND

During the pendency of the veteran's appeal, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  In addition, VA promulgated regulations to implement 
the provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

The VCAA requires that VA must provide notice that informs the 
claimant (1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the information 
and evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  VCAA is applicable to 
all claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. § 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Service connection for PCT.  The veteran contends that his 
currently diagnosed skin condition, porphyria cutanea tarda (PCT), 
is the result of exposure to toxic herbicides (Agent Orange) while 
on active duty in Vietnam from 1969 to 1970.  At his personal 
hearing in January 2002, the veteran testified that he had 
problems with PCT for approximately 25 to 30 years.

If a veteran was exposed to an herbicide agent during active 
military service, porphyria cutanea tarda shall be service 
connected if the disease became manifest to a degree of 10 percent 
or more within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military service.  See 
38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude 
establishment of service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Regarding VA's duty to assist the veteran, VCAA in part provides 
that in the case of a claim for disability compensation, the 
assistance provided the veteran shall include providing a medical 
examination or obtaining a medical opinion when such opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(1)).  That section further provides that VA shall treat 
an examination or opinion as being necessary to make a decision on 
the claim if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements of 
the veteran) contains competent evidence that the veteran has a 
current disability or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may be 
associated with the veteran's active duty service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(2)(A),(B),(C)).  

In the case at hand, the record indicates that the veteran's 
period of active duty from October 1968 to October 1971 included 
service in Vietnam.  However, service medical records are negative 
for complaints or findings related to a skin disorder.  
Nonetheless, post-service VA outpatient treatment records, dated 
from July 1976 to November 2001, show treatment for skin problems 
and that in August 1999, the impression was PCT.  The veteran 
underwent an Agent Orange examination in December 1999, at which 
time it was noted that the veteran was in Vietnam from 1969 to 
1970 and had been in areas where Agent Orange had been sprayed.  
During a follow up evaluation in January 2000, it was noted that a 
urine test for porphyrin's test was positive, suggesting probable 
PCT.  

As noted above, the record shows that PCT was first diagnosed in 
August 1999.  However, no medical opinion has been provided on the 
question of whether the veteran has PCT that is related to his 
military service, or whether PCT was evident to a compensable 
degree within one year of in-service exposure to an herbicide.  In 
this regard, the Board finds that further evidentiary development 
is necessary to obtain more definitive evidence on these points.

Service connection for hepatitis C.  The veteran testified that 
during service he worked as a social worker in a therapy room 
where he assisted the psychiatrist in charge of drug 
rehabilitation.  The veteran explained that the therapy would have 
the patients inject themselves with syringes; after the sessions, 
he and others would clean the therapy room, which included placing 
caps on any syringe that was used.  The veteran contended that he 
was occasionally pricked by the syringes used by the patients 
undergoing drug rehabilitation.  The veteran maintained that he 
did not use intravenous drugs.  

A review of the veteran's military personnel records reflect that, 
in July 1970, he worked as a social worker specialist at the 
Womack army hospital in Fort Bragg, North Carolina.  During a 
clinical visit in November 1986, the veteran reported being an 
employee as a rehabilitation associate for drug abusers and the 
mentally handicapped.  At that time, he also reported a history of 
intravenous drug abuse in service 15 years ago.  Clinical findings 
in November 1986, reflected elevated liver function tests.  In 
addition, a VA progress note, dated in January 1987, reported a 
history of the veteran using intravenous drugs in the Army, but 
none since that time.  In that report, the veteran also gave a 
history of having a "hut mate" in service with hepatitis.  A liver 
biopsy in January 1987 reflects a diagnosis of moderate chronic 
active hepatitis with portal fibrosis.  Current treatment reports 
reflect diagnoses of hepatitis C.

Pursuant to Training Letter 01-02 (April 17, 2001), when 
adjudicating a claim for service connection for hepatitis C, the 
risk factors must be developed.  In light of this Training Letter, 
the RO must send a letter to the veteran asking him to identify 
all claimed risk factors that may have contributed to hepatitis C.  
If no response is received from the veteran, the RO should make 
note of the risk factors in the claims file, including, his 
assignment to the Womack hospital at Fort Bragg as a social worker 
specialist working with drug abusers, and his reported history of 
drug abuse during service. 

Moreover, under the VCAA, a veteran is entitled to a VA medical 
examination, which includes an opinion as to whether there is a 
nexus between the claimed in-service risk factors and hepatitis C 
based on all possible evidence.  38 U.S.C.A. § 5103A.  The veteran 
has not been afforded a VA examination in conjunction with his 
claim of entitlement to service connection for hepatitis C.  
Therefore, to satisfy VA's duty to assist, additional medical 
evidence must be obtained.  Specifically, the Board finds that a 
medical diagnosis and nexus opinion is required from an expert who 
has reviewed the entire claims file, including all of the 
veteran's service medical records.

To ensure that VA has met its duty to assist and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
D.C., for the following action:

1.  The RO must review the claims file and ensure that all 
notification and development actions required by the VCAA and its 
implementing regulations are completed as to the issues on appeal.  
This includes notifying the veteran in writing of what evidence, 
if any, he should provide and what evidence, if any, will be 
obtained by VA on his behalf.  

2.  The RO should request the veteran to identify all health care 
providers who have treated him for PCT and hepatitis C, or any 
related symptomatology, from October 1971 to the present.  
Thereafter, the RO should obtain copies of any additional records 
not already of record, as identified by the veteran. 

3.  Pursuant to Training Letter 01-02, the RO must send a letter 
to the veteran outlining the known risk factors for hepatitis C 
and asking him to identify all claimed risk factors that may have 
contributed to his being infected with hepatitis C.  If no 
response is received from the veteran, the RO should make note of 
the risk factors in the claims file, including, his assignment to 
the Womack hospital at Fort Bragg as a social worker specialist 
working with drug abusers, and his reported history of drug abuse 
during service.  

4.  The RO should arrange for the veteran to undergo a VA 
dermatology examination in order to determine the current nature, 
etiology, and date of onset of any skin disease found, to include 
PCT.  The claims file must be made available to the physician 
designated to examine the veteran.  All indicated studies and 
tests should be accomplished, and all clinical findings should be 
reported in detail.  Following examination of the veteran and 
review of his pertinent medical history, the examiner should offer 
an opinion as to whether the veteran currently has a skin 
disorder, to include PCT, and, if so, whether it is at least as 
likely as not that the diagnosed disability began during his 
military service or is the result of any incident of such service, 
to include Agent Orange exposure therein.

5.  The RO should also schedule the veteran for an examination 
designed to assess the nature and etiology of the veteran's 
claimed hepatitis C.  The examiner should review the claims file 
prior to rendering any opinions in this matter.  The examiner 
should state whether there is a confirmed diagnosis of hepatitis C 
of record, i.e., whether the diagnosis has been confirmed by 
laboratory findings.  The examiner should obtain a history of 
possible activities that placed the veteran at risk of contracting 
the infection, both during and after service.  The examiner should 
state whether it is at least as likely as not that hepatitis C had 
its origin in service or as a consequence of any incident of such 
service.

6.  The RO should then readjudicate the veteran's claims of 
entitlement to service connection for PCT as a result of exposure 
to herbicides (Agent Orange) and service connection for hepatitis 
C.  If the determination remains adverse to the veteran, in any 
way, both he and his representative should be provided a SSOC.  
The SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable laws and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran until he 
receives further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case.  The purposes of this REMAND are to 
further develop the record and to accord the veteran due process 
of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




